department of the treasury internal_revenue_service washington d c date number release date uil cc psi cam-101339-98 memorandum for from industry director natural_resources and construction lm nrc senior technician reviewer branch cc psi passthroughs and special industries subject denial of consent for change in accounting_method in accordance with a of revproc_2001_1 2001_1_irb_1 this chief_counsel_advice advises you that consent for a change in accounting_method has been denied to a taxpayer within your jurisdiction pursuant to sec_6110 k this chief_counsel_advice is not to be cited as precedent legend taxpayer date amount taxpayer filed the form_3115 application_for change in accounting_method to request permission to change its method of computing depreciation for certain assets relating to its hydroelectric and nuclear power plants under revproc_97_27 c b because this change was under a revenue_procedure taxpayer may have already made this change taxpayer is an electric utility that engages in the production and sale of electricity to the general_public taxpayer previously treated this property as included in asset classe sec_49 electric utility hydraulic production plant electric utility nuclear production plant and electric utility transmission and distribution plant under revproc_87_56 c b and revproc_83_35 c b taxpayer believes these classifications were improper specifically taxpayer believes that this property belongs in asset class office furniture fixtures and equipment or asset class information systems or as qualified_technological_equipment under sec_168 cam-101339-98 the class lives of property subject_to depreciation under sec_168 are set forth in revproc_87_56 this revenue_procedure divides assets into two broad categories asset classes dollar_figure through that consist of specific depreciable assets used in all business activities and asset classes through that consist of depreciable assets used in specific business activities an asset that falls within both an asset group that is asset classes dollar_figure through and an activity group that is asset classes through is classified in the asset group see 111_tc_105 specifically asset class office furniture fixtures and equipment includes furniture and fixtures that are not a structural_component of a building it includes such assets as desks files safes and communications equipment asset class information systems includes computers and their peripheral equipment used in administering normal business transactions and the maintenance of business records their retrieval and analysis sec_168 defines the term qualified_technological_equipment as including any computer or related_peripheral_equipment the term computer is defined as a programmable electronically activated device which is capable of accepting information applying prescribed processes to the information and supplying the results of these processes with or without human intervention and consists of a central processing unit containing extensive storage logic arithmetic and control capabilities the term related_peripheral_equipment means any auxiliary machine whether on-line or off-line which is designed to be placed under the control of the central processing unit of a computer however it does not include any equipment which is an integral part of other_property which is not a computer typewriters calculators adding and accounting machines copiers duplicating equipment and equipment of a kind used primarily for amusement or entertainment of the user taxpayer’s business activity is described in electric utility asset classe sec_49 dollar_figure and dollar_figure of revproc_87_56 and rev_proc taxpayer’s assets relating to its nuclear power plants such as a remote viewing system annunciation system and plant security system that taxpayer wishes to include in asset class office furniture fixtures and equipment are not the type of specific depreciable assets used in all business activities rather they are included in taxpayer’s business activity asset classes further taxpayer wishes to include assets relating to its hydroelectric and nuclear power plants such as control and or monitoring systems nuclear simulator computer complex radiation measurement and detection equipment dispatch boards supervisory control units relays and meters training simulator and pilot wire protection either in asset class information systems or as qualified_technological_equipment under sec_168 these assets cannot be included in asset class dollar_figure because they are not used in administering normal business transactions and the maintenance of business records their retrieval and analysis additionally these assets do not cam-101339-98 constitute qualified_technological_equipment because they characterize equipment which is an integral part of other_property which is not a computer the method changes would have been effective with the taxable_year beginning date and would have resulted in a negative sec_481 adjustment decrease in taxable_income of amount if you have any questions on this matter do not hesitate to call me at _________________________ peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries cc
